Filed 3/14/13 Gracey v. Tilles, Webb etc. CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


WAYNE W. GRACEY, et al.,                                             B234634

         Plaintiffs and Appellants,                                  (Los Angeles County
                                                                     Super. Ct. No. BC419069)
         v.
                                                               ORDER MODIFYING OPINION;
TILLES, WEBB, KULLA & GRANT,                                   NO CHANGE IN JUDGMENT
et al.,

         Defendants and Respondents.



THE COURT:
         It is ordered that the opinion filed herein on February 25, 2013, and not certified for
publication, be modified as follows:


         1. On page 11, lines 1 and 4, the citation referenced is: Fergus v. Sanger
                   It should read: Fergus v. Songer


               The petition for rehearing is denied. The foregoing does not change the
judgment.




PERLUSS, P. J.                                 WOODS, J.